Citation Nr: 1619929	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-08 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension.

2. Whether new and material evidence to reopen a claim for service connection for diabetes mellitus, type II (DM), to include as secondary to service-connected hypertension, has been received.

3. Entitlement to service connection for DM, to include as secondary to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1974 to August 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied the Veteran's claims.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2015).

Regarding the Board's characterization of the appeal concerning the Veteran's DM, it is noted that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to DM as encompassing both matters as set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

The Board's decisions with respect to the claim for as to service connection for OSA and the request to reopen the claim for service connection for DM are  set forth below.  The reopened claim for service connection for DM, on the merits, is addressed in the remand following the order; the matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Lay evidence of record collectively indicates that, during service, the Veteran snored loudly, was fatigued, and appeared to be choking and gasping for breath in his sleep. 
 
3.  Although sleep apnea was not diagnosed until after service, competent, probative  opinion addressing the etiology of the Veteran's sleep apnea indicates that such disability likely had its onset during service.   
 
4.  In an April 2002 rating decision, the RO denied service connection for DM, to include as secondary to service-connected hypertension.  Although notified of the denial in an April 2002 letter, the Veteran did not initiate an appeal as to that issue, and no pertinent exception to finality applies.
 
5.  New evidence associated with the claims file since the April 2002 denial, by itself or considered with previous evidence of record, is both material and so significant that it must be considered in order to fairly decide the merits of the Veteran's DM claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for OSA re met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The April 2002 rating decision in which the RO denied service connection for DM, to include as secondary to hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
3.  As additional evidence received since the RO's April 2002 denial is new and material, the criteria for reopening the claim for service connection for DM, to include as secondary to service-connected disabilities, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


Given the favorable disposition of the Veteran's claim for service connection for OSA and his request to reopen the claim for service connection for DM, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II. Service Connection 

The Veteran contends that he is entitled to service connection for OSA, to include as secondary to service-connected hypertension.  Specifically, he contends that he displayed signs of OSA during service, such as loud snoring, fatigue, and difficulty breathing while asleep.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The diseases listed in section 3.309(a) do not include any sleep disorders.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for OSA, on a direct basis, is warranted.

First addressing the in-service injury or disease requirement, the Board observes that the Veteran's service treatment records (STRs) do not reference OSA.  His medical examination at re-enlistment and retirement were normal, and reports of medical history are negative for any trouble sleeping.  However, there is evidence 
, there is lay evidence indicating that the Veteran likely suffered from associated symptoms during service.  

During  the March 2016 Board hearing, the Veteran testified that his wife, children, and his roommate during service complained about his loud snoring.  He stated that his roommate had to wake him up because sometimes he was "losing his breath" or he was no longer breathing.  

Statements from the Veteran's wife indicate that his snoring problems began in 1983 while they were stationed at the Naval Station in San Diego.  She stated that on some occasions she saw him waking up "in the middle of snoring with a choking like action and then gasping for breath."  She remarked that he awoke in the mornings complaining of a sore and dry throat and headaches, and that eventually she moved out of their bedroom because of the snoring.  In addition, during the March 2016 Board hearin0g, she testified that she either had to sleep in another room or be asleep before the Veteran to be able to rest.  She also stated that she woke up the Veteran several times because she thought he was no longer breathing.  

Also, statements from E.B.R., a Navy friend, corroborates that between June 1983 and November 1986, when he was the Veteran's neighbor, he witnessed the Veteran snoring loudly and stated that his sleep was "oftentimes interrupted by coughing and/or waking up for short period of time before going back to sleep and snoring again."  He stated that he saw the Veteran dozing on the couch while watching television or during conversations.  He remarked that in 1992, he and the Veteran were housed in the same military area once again and that he noticed then that his snoring problem still existed.  Further, statements from the Veteran's children reflected that the Veteran often fell asleep at the table during meals and that his snoring, which had an erratic and irregular pattern, was loud enough that it could be heard through the walls of the house. 

The Board notes that, as laypersons, the Veteran, his wife and children, and E.B.R., , are competent to report on matters observed or within their personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As there is no evidence to the contrary, and no reason to question the veracity of their assertions in this regard, the Board accepts as credible the collective lay assertions of record indicating that,   during service. the Veteran exhibited loud snoring with erratic and irregular pattern; experienced difficulty breathing, which occasionally woke him up, and well as  fatigue.  Such appear consistent with the October 1988 reflecting that the Veteran felt weak and fatigued, especially when he was inactive.

The evidence must also establish current disability.  The Veteran was diagnosed with OSA in September 1997 after participating in a sleep study, and an August 2013 letter from C.L.S., PhD, revealed that his OSA was being managed with the use of a nasal CPAP machine.

Thus, the remaining question is whether the Veteran's current OSA is medically-related to service.

In August 2009, the Veteran submitted an article from the Journal of American Medical Association, which reviewed the correlations between OSA and cardiovascular pathophysiology and diseases.  The article noted that OSA "has been increasingly implicated in the initiation and progression of cardiovascular diseases."

In the report of a November 2011 VA examination, the examiner t noted that "hypertension and treatment for hypertension does not cause or aggravate sleep apnea."  The examiner remarked that there is a statistical correlation between the two and that "the causal factor for hypertension can be sleep apnea in some cases."  However, the examiner concluded that "the reverse (that hypertension causes sleep apnea) has not been shown and is believed to be untrue."  He opined that there was no known causal relationship showing hypertension causing or aggravating sleep apnea, and therefore the Veteran's OSA was less likely than not caused by or aggravated by his hypertension.

In August 2013, the Veteran submitted a letter from C.L.S, who reviewed the Veteran's STRs, his medical records since his retirement from service, and his sleep history.  She explained that OAS "does not come on suddenly but slowly develops and worsens, usually over many years."  She noted that the Veteran had symptoms of OSA while on active duty, such as loud snoring and difficulty breathing while asleep.  She observed that while he was diagnosed with OSA three years after his retirement, he "could not have developed this kind of severe sleep apnea in three years."  She opined that the Veteran's OSA "took 10 to 15 years to develop," and that given his "severe [OSA] as documented by his sleep study in [1997] and given his medical history, [the Veteran] surely did have sleep apnea during his active duty years."  C.L.S. also noted that the Veteran was diagnosed with hypertension while in service, and that "untreated sleep apnea may cause hypertension in a relatively young man.

In January 2016, the Veteran submitted a letter from his physician J.A.L., who reviewed lay statements from the Veteran, his wife, and E.B.R., detailing the Veteran's loud snoring, his difficulty sleeping, and his fatigue while on active service.  He noted that the Veteran had been diagnosed with hypertension in-service, and that the latter was "a highly known complication of untreated OSA."  He explained that OSA "does not come on suddenly but slowly develops and worsens over many years."  He found that the Veteran's clinical history was "highly characteristic of those with OSA," and opined that it was more likely than not that the Veteran "suffered from symptoms and complications of OSA during the period of his active military service."

In light of the foregoing evidence, the Board finds that the criteria for direct service connection for OSA are met.  While the November 2011 VA examiner opined that the Veteran's OSA was not caused by or aggravated by his service-connected hypertension, the examiner did not address direct service connection.  As such, the Board accords the November 2011 VA examiner's opinion no  probative weight on the matter of  direct service connection.

However, on that matter, both Dr. J.A.L. and C.S.L. opined that the Veteran's OSA more likely than not was caused by or a result of his active service.  They noted that while the Veteran was not diagnosed with OSA during service, based on their review of the Veteran's STRs, his medical records, and lay statements, the Veteran experienced symptoms of OSA, such as loud snoring, difficulty sleeping, and difficulty breathing while asleep during service.  Both medical professionals explained that OSA "does not come on suddenly but slowly develops and worsens, usually over many years," and C.S.L. specifically stated that the Veteran "could not have developed this kind of severe sleep apnea" in the three years since he retired from the military.  Further, both noted that the Veteran had been diagnosed with hypertension during service, and that OSA, if untreated, could cause hypertension.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. See 38 C.F.R. § 3.102 ; see also 38 U.S.C.A. § 5107(b) ; Gilbert , 1 Vet. App. at 53-56.

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for OSA are met.  . 

III. Request to Reopen 

The Veteran's claim for service connection for DM was previously denied in an April 2002 rating decision.  The pertinent evidence then of record consisted of his service treatment records, private treatment records, the Veteran's lay statements, and a November 2001 VA examination.  The RO noted that the Veteran did not serve in-country in Vietnam, and that he was not diagnosed with DM while in service or within one year of his retirement from service.  The RO also noted that the November 2001 examiner opined that currently there was "no recognized causative relationship between [DM] and hypertension in the literature."  On this basis, the RO denied the Veteran's claim.

Although notified of the April 2002 denial in an April 2002 letter, the Veteran did not initiate an appeal as to that issue.  Moreover, no new and material evidence pertinent to the issue of entitlement to service connection for DM was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  

Under these circumstances, the Board finds that the April 2002 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claim to reopen his previously denied claim for service connection for DM in January 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the April 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the April 2002 rating decision includes online health-related articles and journal excerpts addressing the incidence of DM and hypertension together, an august 2013 letter from C.S.L. stating that untreated OSA "may cause or exacerbate diabetes," and a January 2016 letter from Dr. J.A.L. noting that "the correlation between sleep apnea and diabetes is well proven" and that "OSA is directly associated with changes to glucose metabolism during sleep and places patients at a much higher risk of the development of [DM]."

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for DM.  Specifically, the articles relating a correlation between DM and hypertension, and C.S.L. and J.A.L.'s statements that OSA may cause DM, are "new" in that they were not before agency decision makers at the time of the April 2002 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's DM was caused by or aggravated by his service-connected disabilities or by his military service.  The basis for the April 2002 denial was that the Veteran was not diagnosed with DM while in service or within one year of his retirement, and that there was "no recognized causative relationship between [DM] and hypertension in the literature."  The articles the Veteran submitted and the statements from C.S.L. and J.A.L.-wile certainly not conclusive-relate to an unestablished fact necessary to substantiate the claim for service connection for DM (i.e., a nexus between the DM and service-connected disability(ies)), and thus, when presumed credible, also raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for DM, to include as secondary to service-connected hypertension, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for OSA is  granted.

As new and material evidence to reopen the claim for service connection for DM has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the reopened claim for service connection for DM, to include on a secondary basis,  is warranted.

The Veteran contends that he has DM as a result of his military service, or, alternatively, caused by or aggravated by  service-connected disability(ies).t.  As such, and given the award of service connection for OSA herein, the Board has expanded the Veteran's claim for service connection for DM as both direct service connection and as secondary to any service-connected disability(ies), consistent e.  See, e.g. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); .

As noted in the decision, above, in a November 2011 VA examination report, the examiner opined that DM "can cause hypertension if it affects the kidneys however there is no known evidence for a causal relationship showing that hypertension or treatment of hypertension causes
or aggravates diabetes."

Subsequently, , as noted above,  in August 2013, the Veteran submitted a letter from C.S.L. noting that the Veteran had been was diagnosed with diabetes within a few years of his retirement, and stating that "untreated [OSA] may cause or exacerbate diabetes."  Likewise, in January 2016, the Veteran submitted a letter from Dr. J.A.L. observing that the Veteran was diagnosed with DM, and stating that "the correlation between sleep apnea and diabetes is well proven."  Dr. J.A.L. also remarked that "OSA is directly associated with changes to glucose metabolism during sleep and places patients at a much higher risk of the development of [DM]."

As noted, the VA examiner did not address direct service connection, and did not have an opportunity to review the subsequently received private opinions-or consider the now service-connected OSA in formulating the opinion as to secondary service connection .  Moreover, while the private opinions submitted by the Veteran provided a basis to reopen the claim, those raise, but do not sufficiently resolve, questions regarding whether the Veteran's DM was caused by or aggravated by his now service-connected OSA.  

Under these circumstances, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for DM, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should obtain an addendum opinion from the November 2011 VA examiner (or from another appropriate physician based on claims file review, if possible) addressing the etiology of the Veteran's current DM disability-addressing all applicable theories of entitlement, to include on secondary basis, and based full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) ( (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records. 

As for VA records, the record indicates that the Veteran receives VA outpatient treatment for his disabilities, and the most recent VA outpatient treatment of record is dated in August 2013.  Thus, any additional, outstanding VA outpatient treatment records since August 2013 should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego VA Medical Center (VAMC) (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from August 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file,  arrange to obtain an addendum opinion from the  November 2011 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to diabetes mellitus, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

a.  had its onset during service or is otherwise medically related to service; or, if not

b. was caused OR is or has been aggravated (worsened beyond natural progression) by one or more service-connected disabilities, to include OSA and/or  hypertension. 

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:
The medical articles and journal excerpts the Veteran submitted in February 2009, detailing a correlation between DM and hypertension;

The August 2013 statement from C.S.L. noting that the Veteran was diagnosed with diabetes within a few years of his retirement, and stating that "untreated [OSA] may cause of exacerbate diabetes;" and, 

The January 2016 statement from Dr. J.A.L. noting that the Veteran was diagnosed with DM, and stating that "the correlation between sleep apnea and diabetes is well proven" and that "OSA is directly associated with changes to glucose metabolism during sleep and places patients at a much higher risk of the development of [DM]."

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to any scheduled examination, d obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence  and legal authority. 
 
8.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


